t c summary opinion united_states tax_court andrew banks petitioner v commissioner of internal revenue respondent docket no 4407-06s filed date michael b van landingham for petitioner michael t sargent for respondent gustafson judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise noted citations herein of sections refer to the internal_revenue_code u s c and citations of rules refer to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case this case is an appeal by petitioner andrew banks under sec_6320 and sec_6330 seeking our review of the determination by an appeals officer of the internal_revenue_service irs sustaining the filing of a notice_of_federal_tax_lien relating to mr banks’s unpaid income_tax liabilities for tax years and the issue for decision is whether the irs abused its discretion in sustaining the filing of a notice_of_federal_tax_lien we hold that it did not background this case was submitted fully stipulated pursuant to rule the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time that he filed his petition mr banks resided in south carolina mr banks filed his form_1040 u s individual_income_tax_return almost months late on date the return reported a balance due of dollar_figure and an estimated_tax penalty of dollar_figure mr banks did not claim head_of_household filing_status dependency_exemption deductions or an earned_income_credit on his return shortly thereafter on or before date mr banks timely filed hi sec_2001 form_1040 showing an overpayment of dollar_figure on date the irs issued to mr banks a statutory_notice_of_deficiency for tax_year wherein the irs determined a deficiency of dollar_figure in mr banks’ sec_2001 income_tax this deficiency was based on the irs’s disallowance of i mr banks’s head_of_household filing_status ii the dependency_exemption deduction claimed for a minor child and iii the earned_income_tax_credit the notice_of_deficiency was mailed to mr banks’s last_known_address the last day to petition the tax_court for a redetermination of this deficiency was date mr banks failed to do so mr banks timely filed hi sec_2002 form_1040 showing an overpayment of dollar_figure on date the irs issued to mr banks a notice_of_deficiency for tax_year wherein the irs determined a deficiency of dollar_figure in mr banks’ sec_2002 income_tax just as before this deficiency was based on the irs’s disallowance of i mr banks’s head_of_household filing_status ii the dependency_exemption deduction claimed for a minor child and iii the earned_income_tax_credit the notice_of_deficiency was mailed to mr banks’s last_known_address the last day to petition the tax_court for a redetermination of this deficiency was date mr banks failed to do so on date the irs received a letter from mr banks’s accountant mary e dwyer c p a requesting that the tax years of and be opened for reconsideration because mr banks has provided her with several documents that will show he was the legal guardian of his daughter for the year sec_2001 and sec_2002 the record does not reflect that mr banks’ sec_2001 and sec_2002 years were ever reopened for reconsideration on date the irs filed with the register of deeds of charleston county south carolina a notice_of_federal_tax_lien relating to mr banks’s unpaid income_tax liabilities for and on date the irs issued to mr banks a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding his unpaid taxes for and on date mr banks timely requested a collection_due_process cdp hearing by submitting to the irs a form request for a collection_due_process or equivalent_hearing in his request for a hearing mr banks stated my tax_return was denied for these years because the irs refuses to accept the amount of proof that i am a single parent and therefore the money i should have receive d to help support my daughter dependent has placed me in debt on date the irs’s office of appeals sent a letter to mr banks acknowledging that the office of appeals had received his request for a cdp hearing then by letter dated date the settlement officer scheduled mr banks’s telephone cdp hearing for date in that november letter the settlement officer explained the cdp process advised mr banks of his right to a face-to-face hearing and instructed mr banks that in order for the office of appeals to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns due the items listed below were a completed collection information statement form a for individuals and or form 433-b for businesses signed tax_return s for the following periods our records indicate they have not been filed type of tax period or periods date december income the settlement officer asked for the requested information to be submitted within days and stated i cannot consider collection alternatives at your conference without this information mr banks failed to contact the settlement officer at the time designated for his cdp hearing by letter dated date the settlement officer gave mr banks another opportunity to reschedule his cdp hearing and or submit information for her consideration mr banks availed himself of the opportunity to reschedule his cdp hearing and his telephone cdp hearing was held on date at the time of the hearing mr banks had yet to supply the settlement officer with the information requested in her november letter during mr banks’s cdp hearing he informed the settlement officer that he wished to withdraw his request for a cdp hearing and he requested information regarding the reopening of the examination of hi sec_2001 and sec_2002 federal_income_tax returns by letter dated date the settlement officer sent to mr banks a form 12256-c withdrawal of request for collection_due_process_hearing requesting that mr banks sign and return the form no later than date the settlement officer also forwarded to mr banks irs publication which describes the irs’s audit_reconsideration process mr banks failed to return the form 12256-c to the settlement officer by that january deadline furthermore mr banks had still failed to provide the settlement officer with his financial information and outstanding tax returns as requested in her november letter as a result on date the office of appeals issued to mr banks a notice_of_determination concerning collection action s under sec_6320 and or which sustained the filing of the notice_of_federal_tax_lien the office of appeals upheld the filing because mr banks failed to provide the requested financial information so a collection alternative could be decided and t here is no record of form_1040 for periods ending date and date on date mr banks timely petitioned this court to review the notice_of_determination issued on date paragraph of his petition summarizes his position as follows my tax problems relate to dependency issues and proof of residency i don’t have a long form birth certificate for this dependent but i have supplied many documents proving my case including the rulings from the family court of charleston s c giving me custody of this dependent i believe a blood test is going to cost me six or seven hundred dollars discussion i applicable legal principles a collection review procedure if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien however congress has added to chapter of the internal_revenue_code provisions in subchapter_c part i and in subchapter_d part i for due process for liens and due process for collections the irs must comply with those provisions after filing a tax_lien within business days the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before the office of appeals sec_6320 the pertinent procedures for the administrative hearing known as the cdp hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise any issue relevant to the unpaid tax or proposed collection action at the hearing including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 the appeals officer must determine whether the lien should be released the appeals officer is required to take into consideration verification from the secretary that the requirements of any applicable law and administrative procedure have been met see sec_6330 citing sec_6330 relevant issues raised by the taxpayer see sec_6330 citing sec_6330 and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 if the office of appeals then issues a notice_of_determination to uphold the lien the taxpayer may appeal the determination to this court within days see sec_6320 sec_6330 as mr banks has done on review the court will generally consider only arguments issues and other matters that were actually raised by the taxpayer at the cdp hearing 129_tc_107 118_tc_488 b standard of review where the underlying tax_liability is properly at issue in a sec_6330 hearing the court will review the matter de novo 115_tc_35 however where the underlying liability is not at issue we review the determination of the office of appeals for an abuse_of_discretion 114_tc_176 mr banks ha sec_3 tax years at issue in this cdp review ie and mr banks’s tax_liability for was a self-reported liability that he has not challenged his petition states that his tax problems relate to dependency issues --ie issues not implicated on his return therefore the underlying liability for is not in dispute as for and mr banks does challenge his underlying liability for each of those years in that he disagrees with the irs’s adjustments to his filing_status dependency_exemption deductions and earned_income_tax_credit however mr banks stipulated that the irs mailed the notices of deficiency for and to his last_known_address as required_by_law mr banks therefore had a prior opportunity to challenge the validity of those underlying tax_liabilities by petitioning the tax_court from those notices of deficiency mr banks failed to do so and accordingly is barred under sec_6330 from challenging in this proceeding the existence or amount of his underlying tax_liabilities for tax_year sec_2001 and sec_2002 see goza v commissioner supra therefore since mr banks’s underlying liabilities for and are not properly at issue we review the irs’s determination for an abuse_of_discretion that is we decide whether the determinations were arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 ii the office of appeals did not abuse its discretion by upholding the filing of the notice_of_federal_tax_lien mr banks was required by rule b to make c lear and concise assignments of each and every error which he alleges to have been committed in the notice_of_determination mr banks did not do so his petition simply reiterated his disagreement with the irs’s changes to his tax returns at best this is a continued challenge to the underlying liability which we have already determined is not properly before us furthermore under rule b any issue not raised in the petition’s assignments of error shall be deemed to be conceded therefore because mr banks did not assign any errors to the notice_of_determination we could decide this case in respondent’s favor on that ground alone see 118_tc_358 nonetheless we address the question whether the office of appeals abused its discretion by upholding the federal_tax_lien and we find that for three reasons the appeals officer acted reasonably in determining that the federal_tax_lien was appropriate first the appeals officer’s determination to sustain the proposed collection action was reasonable in view of mr banks’s failure to provide the requested financial information ie a form 433-a collection information statement for wage earners and self-employed individuals it is not an abuse_of_discretion for an appeals officer to sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see cavazos v commissioner tcmemo_2008_257 prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 second the appeals officer’s determination was reasonable in view of mr banks’s failure_to_file his income_tax returns for and mr banks had been advised that his and returns were overdue yet he never fulfilled his filing obligations it is not an abuse_of_discretion for an appeals officer to sustain a proposed collection action when the taxpayer is not in compliance with current tax obligations see giamelli v commissioner supra pincite third the appeals officer’s determination was reasonable in view of mr banks’s failure to raise during the cdp hearing any relevant issues or appropriate defenses pertaining to the proposed collection action and his failure to offer any collection alternatives for the appeals officer to consider it is not an abuse_of_discretion for an appeals officer to sustain a proposed collection action and not consider any collection alternatives when the taxpayer has proposed none see 124_tc_69 to reflect the foregoing decision will be entered for respondent
